Citation Nr: 0517505	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral macular 
degeneration.  

2.  Entitlement to service connection for multiple basal cell 
carcinomas.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
New York, New York, Regional Office (RO) which denied service 
connection for bilateral macular degeneration and basal cell 
carcinoma.  In May 2005, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
At the hearing, the veteran submitted a Motion to Advance on 
the Docket.  In June 2005, the Board granted the veteran's 
Motion to Advance on the Docket.  

For the reasons and bases addressed below, service connection 
for both bilateral macular degeneration and multiple basal 
cell carcinomas is GRANTED.  

In August 2002, the veteran submitted claims of entitlement 
to service connection for both melanoma and squamous cell 
carcinoma.  It appears that the RO has not had an opportunity 
to act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2004).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


FINDINGS OF FACT

1.  Bilateral macular degeneration has been shown to have 
originated during active service.  

2.  Multiple basal cell carcinomas have been shown to have 
originated during active service.  


CONCLUSIONS OF LAW

1.  Bilateral macular degeneration was incurred during 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303(d) (2004).  

2.  Multiple basal carcinomas incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303(d) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  

A.  Bilateral Macular Degeneration 

The veteran's service medical records make no reference to 
macular degeneration or other acquired eye abnormalities.  
His service personnel records indicate that he served in New 
Guinea and other locations in the Southwest Pacific during 
World War II.  

A May 2002 written statement from David R. Guyer, M.D., 
conveys that the veteran had been treated from bilateral 
macular degeneration since January 1997.  The doctor opined 
that the veteran's bilateral macular degeneration "may have 
been induced by nearly two years of constant exposure to 
tropical sunlight when he was serving in the Army of the 
United States in the Southwest Pacific area during World War 
II."  

At the March 2005 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he was stationed in New 
Guinea for approximately 21 months during World War II.  
During that period, the veteran was exposed to the tropical 
sun for extended periods of time without appropriate eye 
protection.  

The veteran has been diagnosed with bilateral macular 
degeneration secondary to his inservice extensive sun 
exposure.  The opinion is based upon verifiable information 
provided to the examiner.  There is no evidence to the 
contrary in the claims folder.  Therefore, the Board 
concludes that service connection for the claimed disorder is 
warranted.  

B.  Multiple Basal Cell Carcinomas

The veteran's service medical records make no reference to 
basal cell carcinoma.  In his December 2000 Veteran's 
Application for Compensation or Pension (VA Form 21-526), the 
veteran advanced that he had been diagnosed with skin cancer 
and had undergone four surgical procedures since 1993.  

A March 2005 written statement from David S. Becker, M.D., 
noted that he had treated the veteran for multiple facial 
basal carcinomas since July 2000.  Dr. Becker opined that the 
veteran's malignancies were etiologically related to his 
history of extensive exposure to ultraviolet light.  

The veteran's multiple basal cell carcinomas have been 
etiologically related to his extensive inservice exposure to 
the sun.  In the absence of any evidence to the contrary, the 
Board concludes that service connection is now warranted for 
multiple basal cell carcinomas.  


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In June 
2001, January 2004, and May 2005, the veteran was provided 
with VCAA notices which informed him of the evidence needed 
to support his application; what actions he needed to 
undertake; and how the VA would assist him in developing his 
application.  The June 2001 notice was provided prior to the 
April 2002 rating determination from which this appeal 
arises.  The VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the Board finds that appellate 
review of the veteran's claims would not constitute 
prejudicial error given the favorable resolution of his 
claims above.  


ORDER

Service connection for bilateral macular degeneration is 
GRANTED.  

Service connection for multiple basal cell carcinomas is 
GRANTED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


